            Case 2:20-cv-02235-APG-NJK Document 1 Filed 12/10/20 Page 1 of 5



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                             UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10      ADIGWE MICHAEL UTOMI, an individual,

11                                 Plaintiff,

12           vs.                                                 COMPLAINT
                                                               AND JURY DEMAND
13      NEVADA CREDICO, INC. d/b/a
        QUANTUM COLLECTIONS, a Nevada
14      corporation,

15                                 Defendant.

16

17          Plaintiff, Adigwe Michael Utomi (hereinafter “Plaintiff”), by and through counsel,

18 Cogburn Law, hereby complains against Defendant as follows:

19 I.       PRELIMINARY STATEMENT

20          1.     This is an action for damages brought by an individual consumer for Defendant’s

21 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter

22 “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

23 practices.

24


                                                Page 1 of 5
           Case 2:20-cv-02235-APG-NJK Document 1 Filed 12/10/20 Page 2 of 5



 1 II.     JURISDICTION AND VENUE

 2         A.      JURISDICTION OF THE COURT

 3         2.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d).

 4         B.      VENUE

 5         3.      Venue is proper in this District Court, particularly its unofficial southern district,

 6 pursuant to 28 U.S.C. § 1391(b).

 7 III.    PARTIES

 8         4.      Plaintiff is a natural person residing in Clark County, Nevada.

 9         5.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(c).

10         6.      Upon information and belief, Nevada Credico, Inc. is a Collection Agency engaged

11 in the business of collecting debts by use of the mails and telephone, and regularly attempts to

12 collect debts alleged to be due another.

13         7.      Upon information and belief, Nevada Credico, Inc. is an entity licensed in the State

14 of Nevada and doing business in Nevada using the name Quantum Collections.

15         8.      Upon information and belief, Nevada Credico, Inc. is registered with the State of

16 Nevada as a collection agency with the license number of CAD11126.

17         9.      Nevada Credico, Inc. (hereinafter “Quantum”) is a “debt collector” as defined by

18 the FDCPA, 15 U.S.C. § 1692a(6) trying to collect a “debt” as defined by 15 U.S.C. § 1692a(5).

19 IV.     GENERAL ALLEGATIONS

20         10.     Plaintiff entered into a lease for rental of an apartment with WestCorp Management

21 Group on or about December 28, 2018.

22         11.     Plaintiff terminated the lease, with WestCorp asserting a balance existed.

23         12.     Upon information and belief, WestCorp assigned the collection account to

24 Quantum to attempt collection of the debt.


                                                Page 2 of 5
            Case 2:20-cv-02235-APG-NJK Document 1 Filed 12/10/20 Page 3 of 5



 1          13.     Plaintiff served Quantum with a debt validation request wherein Quantum sought a

 2 total balance due of $5,737.75.

 3          14.     The “Final account statement” supplied by Quantum on behalf of WestCorp,

 4 indicated the “Total Deposits on hand” was “0.00”.

 5          15.     This is not true, because Plaintiff tendered a $650.00 money order to WestCorp,

 6 with a date of December 28, 2018, as the security deposit.

 7          16.     Quantum seeks collection in an amount in excess of the purported WestCorp

 8 balance, because WestCorp failed to account for the $650.00 security deposit.

 9          17.     Quantum seeks collection beyond what it is entitled to attempt to collect.

10          18.     Quantum, on behalf of WestCorp, has and continues to collect an unlawful amount

11 in violation and breach of the WestCorp Lease.

12          19.     Further, Quantum failed to properly respond to the debt validation request with the

13 correct collection amount.

14 V.       CLAIMS FOR RELIEF

15
                                   FIRST CLAIM FOR RELIEF
16                 (Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692)

17          20.     Plaintiff realleges and incorporates all preceding paragraphs above as if fully set

18 out herein.

19          21.     Defendant was negligent and/or willful, rendering it liable for attempting to collect

20 an improper balance due, fees, interests and/or expenses not authorized or permitted by law, and

21 in violation of 1692f(1).

22          22.     Defendant’s conduct was negligent or willful or both, rendering it liable for failing

23 to cease collection of an alleged debt, and not providing proper verification of the debt to the prior

24 to initiating a lawsuit, in violation of 1692g(b).


                                                Page 3 of 5
            Case 2:20-cv-02235-APG-NJK Document 1 Filed 12/10/20 Page 4 of 5



 1          23.    As a result of the foregoing violations, Defendant is liable for actual damages,

 2 including general damages and special damages in an amount to be proven at trial, but not less

 3 than up to $1,000 per violation, pursuant to 1692k(a)(1).

 4          24.    As a result of the foregoing violations, Defendant is liable for actual damages,

 5 including general damages and special damages in an amount to be proven at trial, but not less

 6 than up to $1,000 per violation, pursuant to 1692k(a)(2)(a).

 7          25.    As a result of the foregoing violations, Defendant is liable for costs and reasonable

 8 attorney fees pursuant to 1692k(a)(3).

 9          26.    Plaintiff hereby prays for actual damages under the FDCPA, and for statutory

10 damages as set forth above for each and every violation of the Fair Debt Collection Practices Act

11 proven at the trial of this case, and reasonable attorney fees and costs thereunder.

12          27.    An actual controversy has arisen and now exists between the parties concerning

13 their respective rights and duties under the FDCPA. A judicial declaration that Defendant’s actions

14 violated the FDCPA is necessary so that all parties may ascertain their rights and duties under the

15 law.

16 VI.      PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

18 Defendant, on all counts, for the following:

19          1.     Declaratory judgment that Defendant’s conduct violated the FDCPA;

20          2.     Actual damages;

21          3.     Statutory damages;

22          4.     Punitive damages;

23          5.     Costs and reasonable attorney fees; and

24          6.     For such other and further relief as the Court may deem just and proper.


                                                Page 4 of 5
           Case 2:20-cv-02235-APG-NJK Document 1 Filed 12/10/20 Page 5 of 5



 1 VII.    JURY DEMAND

 2         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

 3 Constitution, Plaintiff hereby demands a jury trial.

 4         Dated this 10th day of December, 2020.

 5                                               COGBURN LAW

 6

 7                                               By:       /s/Erik W. Fox
                                                       Jamie S. Cogburn, Esq.
 8                                                     Nevada Bar No. 8409
                                                       Erik W. Fox, Esq.
 9                                                     Nevada Bar No. 8804
                                                       2580 St. Rose Parkway, Suite 330
10                                                     Henderson, Nevada 89074
                                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                               Page 5 of 5
